DETAILED ACTION
Response to Amendment
The amendment filed 7/1/2022 has been entered. The amendments to the specification are accepted, and have been entered. Claims 1-12 are pending in the application. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US Patent 9,885,410 to Rosendahl et al. (hereinafter Rosendahl).

    PNG
    media_image1.png
    558
    659
    media_image1.png
    Greyscale

Modified Figure 1

    PNG
    media_image2.png
    382
    588
    media_image2.png
    Greyscale

Modified Figure 4
Regarding claim 1, Rosendahl discloses a transmission mount (1, 2) of a vehicle, mounted under a transmission (4) with bushings (3) located between the transmission mount and the transmission to reduce vibration of the transmission, the transmission mount comprising: a central unit configured (see Modified Figure 1 above) to be mounted under the bushings (3) to support the transmission (4); and side units (see Modified Figure 1 above) formed at first and second sides of the central unit and configured to be combined with a vehicle body (attached to body by 18, see col. 4, lines 36-39), wherein each of the side units includes a plurality of leg portions (see Modified Figure 1 above) formed in a longitudinal direction of the central unit, wherein the central unit has a greater height than a height of the side units (see Modified Figure 4 above; the central unit below the bushings clearly has a greater height than the side unit areas).
	Regarding claim 2, Rosendahl discloses a space (see Modified Figure 1 above) is formed between adjacent leg portions among the plurality of leg portions of the side units.
	Regarding claim 3, Rosendahl discloses mount holes for combination of the transmission mount with the vehicle body are formed at an end portion in each of the plurality of leg portions (18, 19; see col. 4, lines 36-39).
	Regarding claim 4, Rosendahl discloses the plurality of leg portions includes: a side horizontal plane portion extending in a longitudinal direction of the central unit (see Modified Figure 1 shown) and a side vertical plane portion extending downwards from an edge portion of the side horizontal plane portion (see Modified Figure 1 shown) to have a rectangular cross-sectional structure with a bottom side of the plurality of leg portions being open (see cross-section in Figure 4).
	Regarding claim 5, Rosendahl discloses mount holes for combination of the transmission mount with the vehicle body are formed at an end portion in each of the plurality of leg portions (18, 19; see col. 4, lines 36-39).
	Regarding claim 6, Rosendahl discloses the central unit includes a central horizontal plane portion extending in the longitudinal direction of the central unit and a central vertical plane portion extending downwards from an edge portion of the central horizontal plane portion (see Modified Figure 1 above) to have a rectangular cross-sectional structure with a bottom side of the central unit being open (in certain sections, see Figure 4).

    PNG
    media_image3.png
    455
    551
    media_image3.png
    Greyscale
.0
Alternate Modified Figure 4
Regarding claim 7, Rosendahl discloses a height of the central vertical plane portion is greater than a height of the side vertical plane portion (see Alternate Modified Figure 4 above, central vertical plane is greater in height than side vertical plane) by a predetermined value or more.
	Regarding claim 8, Rosendahl discloses holding grooves (6) configured to receive the bushings mounted therein are formed at first and second end portions of the central horizontal plane portion (see Figure 3).
	Regarding claim 9, Rosendahl discloses a plurality of central reinforcing ribs (see Figures 3 and 4) is formed on a bottom surface of the central horizontal plane portion.
	Regarding claim 10, Rosendahl discloses the plurality of central reinforcing ribs is formed on the bottom surface of the central horizontal plane portion to be bilaterally symmetrical (see Figures 3 and 4).
	Regarding claim 11, Rosendahl discloses a plurality of side reinforcing ribs is formed on a bottom surface of the side horizontal plane portion of the plurality of leg portions (see Figure 4).
	Regarding claim 12, Rosendahl discloses a weight per unit area of the plurality of side reinforcing ribs formed on the bottom surface of the side horizontal plane portion is less than a weight per unit area of the plurality of central reinforcing ribs formed on the bottom surface of the central horizontal plane portion by a predetermined value or more (Rosendahl shows more ribs in the central area than the side areas, thus having more weight of ribs, see Figures 3 and 4).
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant argues that Rosendahl fails to teach or suggest a transmission mount wherein the central unit has a greater height than the height of the side units. Applicant states that the central unit appears thinner than the portions of Rosendahl that are the side units. The Examiner does not believe that the narrow portion that the applicant has ascertained as the central portion is the complete central portion as clarified in Modified Figure 4. The height of the central portion of Rosendahl clearly has a height at the outer portions greater than the height of the side units. Thus, Examiner does not find the arguments persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614